PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LeBlang, Dennis
Application No. 15/090,460
Filed: 4 Apr 2016
For SPACER BRACES IN TANDEM FOR WALLS, JOISTS & TRUSSES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 13, 2021, to revive the above-identified application.  

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (notice), mailed September 3, 2019, which set a shortened statutory period for reply of two months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on November 4, 2019.  A notice of abandonment was mailed on July 31, 2020.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 

	    whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on December 29, 2020 along with the petition fee and the proper statement of unintentional delay, and was dismissed via the mailing of a decision on February 11, 2021.

With this renewed petition, an amendment to the specification has been received.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Office of Patent Publication will be made aware of this decision, so that the present application can be processed into a patent.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).